                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ANTONIO MARQUES SMITH,

                          Plaintiff,
      v.                                             Case No. 17-cv-668-pp

KERRY TURNER, et al.,

                        Defendants.
______________________________________________________________________________

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO APPEAL
  WITHOUT PREPAYING THE FILING FEE (DKT. NO. 53) AND ORDERING
WARDEN AT GREEN BAY CORRECTIONAL INSTITUTION AND/OR WARDEN
       AT WISCONSIN SECURE PROGRAM FACILITY TO DISREGARD
          DECEMBER 19, 2019 LETTER FROM CLERK OF COURT
______________________________________________________________________________

      On September 30, 2019, the court issued an order dismissing this case.

Dkt. No. 42. The plaintiff filed a notice of appeal on November 1, 2019. Dkt. No.

44. He did not, however, file a motion for leave to appeal without prepaying the

appellate filing fee. On December 19, 2019, the Seventh Circuit Court of

Appeals dismissed the appeal for the plaintiff’s failure to pay the full filing fee.

Dkt. No. 49. On January 13, 2020, the plaintiff wrote to the court of appeals

explaining that, because he is representing himself, he was waiting for

direction from the Seventh Circuit on how to proceed. Dkt. No. 51 at 2. He also

explained that he could not afford to pay the full filing fee and asked the court

to vacate its order requiring him to pay the full filing fee. Id. at 3. The plaintiff

subsequently filed a motion for leave to proceed with his appeal without

prepaying the appellate filing fee. Dkt. No. 53.

       The Seventh Circuit construed the plaintiff’s January 13, 2020 letter as

a motion to recall the mandate and granted it. Dkt. No. 52. The court vacated


                                          1
its final order dated December 19, 2019 and recalled the mandate. Id. It also

reinstated the appeal and directed this court to consider the motion to proceed

on appeal in forma pauperis. Id.

      On December 19, 2019, as a result of the Seventh Circuit’s order, the

clerk of this court sent a letter to the warden at Green Bay Correctional

Institution, where the plaintiff was confined, erroneously indicating that the

Seventh Circuit had ordered the plaintiff to pay the full $505 filing fee. Dkt. No.

50. That is not what the Seventh Circuit ordered—it ordered this court to rule

on the plaintiff’s motion to proceed without prepaying the fee. As of February

13, 2020, the court is not aware of the institution having sent any payments.

The court will send a copy of this order to the warden at Green Bay, instructing

him to disregard the December 19, 2019 letter from the clerk’s office. The

Wisconsin Department of Corrections’ offender locator indicates that the

plaintiff is now residing at the Wisconsin Secure Program Facility,

https://appsdoc.wi.gov/lop/detail.do, so the court also will send a copy of this

order to the Warden there.

      Under the Prison Litigation Reform Act, a prisoner must pay the

applicable filing fees in full for a civil case. 28 U.S.C. §1915(b). If a prisoner

does not have the money to pay the $505 filing fee in advance for an appeal, he

can ask the court for permission to proceed without prepayment. For the court

to consider such a request, the prisoner must complete a petition and affidavit

and return it to the court, along with a certified copy of the prisoner’s trust

account statement showing transactions for the prior six months. 28 U.S.C.

§1915(a)(2). The court must assess an initial partial filing fee of twenty percent

of the average monthly deposits to the plaintiff’s prison account or average

monthly balance in the plaintiff's prison account for the six-month period


                                          2
immediately preceding the filing of the notice of appeal, whichever is greater.

28 U.S.C. §1915(b)(1).

      After the prisoner pays the initial fee, he must make monthly payments

of twenty percent of the preceding month’s income until he pays the filing fee in

full. 28 U.S.C. §1915(b)(2). The agency that has custody of the prisoner will

collect the money and send payments to the court.

      There are three grounds for denying a prisoner appellant’s request to

proceed without prepaying the filing fee: the prisoner has not shown that he is

indigent, the prisoner filed the appeal in bad faith or the prisoner has three

strikes. See 28 U.S.C. §§1915(a)(2)-(3), (g). In this case, the court finds that the

plaintiff has established he is indigent and that he has not accrued three

strikes. That leaves only the question of whether the plaintiff filed this appeal

in good faith.

      If a district court allowed a party to proceed without prepaying the filing

fee at the trial level, that party may proceed without prepaying the filing fee on

appeal without further authorization, unless the district court certifies that the

appeal is not taken in good faith or determines that the party is otherwise not

entitled to proceed without prepaying the fee. Fed. R. App. P. 24(a). See also

Celske v. Edwards, 164 F.3d 396, 398 (7th Cir. 1999) (“. . . a plaintiff who . . .

was allowed to proceed in forma pauperis in the district court retains his IFP

status in the court of appeals unless there is a certification of bad faith.”).

      A district court should not apply an inappropriately high standard when

making a good faith determination. Pate v. Stevens, 163 F.3d 437, 439 (7th Cir.

1998). An appeal taken in “good faith” is one that seeks review of any issue

that is not frivolous, meaning that it involves “legal points arguable on their

merits.” Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983) (quoting Anders


                                          3
v. California, 386 U.S. 738 (1967)); see also Coppedge v. United States, 369

U.S. 438, 445 (1962). On the other hand, an appeal taken in bad faith is one

that is based on a frivolous claim, that is, a claim that no reasonable person

could suppose has any merit. Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir.

2000).

      The court does not find any indication that the plaintiff did not take this

appeal in good faith. The court will grant his motion to proceed on appeal

without prepaying the filing fee.

      The plaintiff has filed a certified copy of his prison trust account

statement for the six-month period immediately preceding the filing of his

notice of appeal. A review of this information reveals that the plaintiff must pay

an initial partial filing fee of $34.13, and then must pay the balance of the filing

fee through deductions from his inmate account as required by 28 U.S.C.

§1915(b)(2). Newlin v. Helman, 123 F.3d 429, 434 (7th Cir. 1997), rev’d on

other grounds by, Walker v. O’Brien, 216 F.3d 626 (7th Cir. 2000) and Lee v.

Clinton, 209 F.3d 1025 (7th Cir. 2000).

      The court ORDERS that the Warden at Green Bay Correctional

Institution and/or the Warden at the Wisconsin Secure Program Facility must

disregard the December 19, 2019 letter from the clerk of court for the district

court in which the clerk indicated that the Seventh Circuit had ordered the

plaintiff to pay the full $505 filing fee.

      The court GRANTS the plaintiff’s motion for leave to proceed on appeal

without prepaying the filing fee. Dkt. No. 53.

      The court ORDERS that by the end of the day on March 25, 2020, the

plaintiff shall forward to the Clerk of Court the sum of $34.13 as the initial

partial filing fee for this appeal. If the clerk does not receive that amount by the


                                             4
end of the thirtieth day, the court of appeals may dismiss the appeal. The

plaintiff shall identify the payment by the case name and number.

      The court ORDERS that after the plaintiff has paid the initial partial

filing fee, the agency having custody of the plaintiff shall collect from his

institution trust account the $470.87 balance of the filing fee by collecting

monthly payments from the plaintiff's prison trust account in an amount equal

to 20% of the preceding month’s income credited to the prisoner’s trust

account and forwarding payments to the Clerk of Court each time the amount

in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

agency must clearly identify the payments by the case name and number. If

the plaintiff transfers to another institution—county, state or federal—the

transferring institution shall forward a copy of this order, along with the

plaintiff’s remaining balance, to the receiving institution.

      The court will provide a copy of this order to PLRA Attorney, United

States Court of Appeals for the Seventh Circuit, through the court’s electronic

case filing system.

      Dated in Milwaukee, Wisconsin this 24th day of February, 2020.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         5
